Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-10 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 9,890,890 to Bond, Jr. et al. (Bond ‘890).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of the claims in the instant application are found therein or would have been obvious to a person of ordinary skill in the art.    
Turning to the Independent apparatus Claims, the Examiner has the following remarks:
Regarding Claim 1
Regarding Claim 16:  The same analysis as Claim 1 can be applied to Claim 16 because Claim 16 is even broader than Claim 1 of this instant application.  Claim 16 is also not patentably distinct from Claim 1 of Bond ‘890.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the assembly of pipe sections" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant amend the claim to recite something similar to: “an assembly of the multiple pipe sections”.
Claim 7 recites the limitation "the assembly of endless loop slings" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant amend the claim to recite something similar to: “the assembly of flexible restraining slings”.
Claim 16 recites the limitation "said endless loop sling" in the line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is 
The remaining dependent claims are rejected by virtue of their dependencies.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application No. 2013/0319565 to St. Germain, Jr. et al. (St. Germain).
Regarding Claim 30:  St. Germain discloses a restraint system for use in securing a temporary flowline that includes multiple pipe sections connected together with fittings comprising: a) an elongated flexible restraining member (See Annotated Fig. B); b) the elongated flexible restraining member connecting to the temporary flowline with multiple knots (See Annotated Fig. B) that each encircle the temporary flowline; and c) wherein the elongated flexible member abuts (See Annotated Fig. B) the temporary flowline in between knots.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 16-22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,481,457 to Hayes et al. (Hayes) in view of US Patent No. 8,991,031 to Meadows et al. (Meadows) and St. Germain.

    PNG
    media_image1.png
    800
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    271
    media_image2.png
    Greyscale

Regarding Claims 1 and 16:  Hayes discloses a restraint system for use in securing a temporary flowline that includes multiple pipe sections, each pair of sections connected together with one or more fittings, the system comprising: a) an assembly of multiple flexible restraining
Hayes discloses shackles but not to the same degree as the instant claimed invention.  However, Meadows states “longer restraints can be made up from the shorter restraints using brief (square) knots or shackles.”1  As such, Meadows teaches the idea of disconnectable fittings that each join one assembly of multiple slings to another assembly of multiple slings.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hayes by using shackles similar to those taught by Meadows to enable a user to easily swap out assemblies of restraints in the midline of the overall assembly for replacement without having to disassemble and reassembly the entire restraint system.
Lastly, neither Hayes nor Meadows discloses or teaches the slings attached to the assembly of pipe sections and fittings with knots at spaced apart positions.  However, St. Germain teaches the idea of wrapping pipe sections (See Annotated Fig. B) and fittings (See Annotated Fig. B) with knots (See Annotated Fig. B) at spaced apart positions.  Moreover, St. Germain teaches each knot encircling the temporary flowline.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hayes and Meadows by using a pipe wrapping system similar to that taught by St. Germain to enable a user to more easily and quickly install a pipe restraint system without the added bulk of elements required by Hayes and Meadows and also to reduce property damage or injuries that could potentially occur as part of pipeline failures2.  
Regarding Claim 3:  Neither Hayes nor Meadows discloses or teaches the slings attached to the assembly of pipe sections and fittings with knots; however, St. Germain teaches a knot that encircles the temporary flowline (See Annotated Fig. B) and thus teaches wherein the knot includes at least one 360 degree wrap of a said sling around the flowline.
Regarding Claim 4:  Hayes discloses a restraint system wherein each said sling includes a loop portion3.
Regarding Claim 5:  Neither Hayes nor Meadows discloses or teaches the slings attached to the pipe sections and fittings with knots; however, St. Germain teaches wherein the said knot (See Annotated Fig. B) secures each sling to the pipe section encircling the pipe next to a said fitting (See Annotated Fig. B).
Regarding Claim 6:  Hayes discloses a restraint system wherein each sling assembly includes a sling (See Annotated Fig. A) that connects to two other slings (See Annotated Fig. A) with first and second spaced apart knots (See Annotated Fig. A).   
Regarding Claim 7:
Regarding Claim 8:  Neither Hayes nor Meadows discloses or teaches the slings attached to the assembly of pipe sections and fittings; however, St. Germain teaches a restraint system wherein the assembly of slings encircles a said fitting (See Annotated Fig. B) multiple times and on opposing sides of said fitting.
Regarding Claims 9 and 10:  Hayes, Meadows and St. Germain disclose and teach slings that have some length and some thickness.  Examiner contends the claiming different lengths and thicknesses is not patentably distinct over the prior art and is an obvious matter of design choice.  Here’s why.
First, Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”4  Here, the slings of the instant invention with their different lengths and thicknesses would not perform differently than those of the cited references.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hayes, Meadows and St. Germain by using different lengths and thicknesses of slings depending on the size of the pipe lines the slings are attached to.   
Regarding Claim 17:  Hayes discloses shackles but not to the same degree as the instant claimed invention.  However, Meadows states “longer shackles.”5
Regarding Claim 18:  None of Hayes, Meadows and St. Germain disclose or teach using half hitch knots to tie the sling to the temporary flowline.  However, many different knots exits that enable one looped element to be connected to another looped element.  Any one of these knots would have been obvious to a person of ordinary skill.  It would have been obvious at a time before the effective date of the claimed invention to modify the apparatus to use a half hitch to enable a user to connect the two loops together because the half hitch is a quick and easy knot that can be tied by the user.  Doing so would enable the user to quickly assembly the assembly.  Moreover, a half hitch knot is very well known.6  
Regarding Claim 19:  Hayes discloses the use of a plurality of tethers7 but does not explicitly state between 2 and 12 loops.  Nonetheless, Courts have held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”8  Here, duplicating a tether such that there are between 2 and 12 tethers (loops) would have been obvious to a person of ordinary skill because it would be a mere duplication of an essential working part and such a duplication would not produce a new and unexpected result.  Moreover, doing so would provide a loop assembly of a desire length for the user depending on the length of pipe section the user wants to connect the loops to.   
Regarding Claim 20:  Neither Hayes nor Meadows discloses or teaches the slings attached to the assembly of pipe sections and fittings; however, St. Germain teaches a restraint system wherein each sling is tied to a pipe section next to a fitting (See Annotated Fig. B).
Regarding method Claims 21, 22 and 26-29:  In view of the structure disclosed and taught by Hayes in view of Meadows and St. Germain, the method of operating the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be used.  If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly perform the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the most pertinent prior art is used in this rejection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Col. 4, lines 66-67 of Meadows.
        2 See Para. 0020, last line of St. Germain.
        3 See Col. 2, lines 58-60 of Hayes.
        4 See MPEP 2144.04(IV)(A).
        5 See Col. 4, lines 66-67 of Meadows.
        6 The Book of Kells has numerous artwork depictions of knots.
        7 See Col. 2, lines 58-60 of Hayes.
        8 See MPEP 2144(VI)(B).